Name: Commission Regulation (EC) No 31/1999 of 8 January 1999 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities 9. 1. 1999L 5/42 COMMISSION REGULATION (EC) No 31/1999 of 8 January 1999 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms (1), as last amended by Regulation (EC) No 2493/98 (2), and in particular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications; Whereas the quantities applied for on 4 and 5 January 1999 pursuant to Article 4 (1) (b) of Regulation (EC) No 2125/95 have exceeded the quantity available; whereas, as a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended must both be determined, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for pursuant to Article 4 (1) (b) of Regulation (EC) No 2125/95 on 4 and 5 January 1999 and submitted to the Commission on 6 January 1999 shall be issued, bearing the wording laid down in Article 11 (1) of that Regulation, for 7,7 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 shall be suspended for applications submitted from 6 January until 14 October 1999. Article 3 This Regulation shall enter into force on 9 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 212, 7. 9. 1995, p. 16. (2) OJ L 309, 19. 11. 1998, p. 38.